Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Status of claims
The amendment filed on 11/12/2020 is acknowledged. Claim 2 has previously been canceled and claims 6-9 have been withdrawn. Claims 1 and 3-5 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejection of the claims is maintained for reasons of record and the following. The rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foxcroft et al. (WO 2017/085446 A1, effective filing date of 04/20/2016) as evidenced by Jahns et al. (WO 01/49817 A2).
Foxcroft et al. teach polymeric capsules from WO 01/49817, having a diameter of ≤500 μm, comprising from about 0.5 to about 10% by weight of UV filters including nano-pigment TiO2 surface treated with SiO2, from about 0.1 to about 1% by weight of coloring agent including azo dyes (disclosed in the instant specification as a suitable pigment), and citric acid for adjusting pH (entire reference, especially abstract, page 5, line 19-20, page 6, line 16, page 7, line 18-20, page 8, line 20-24, page 10, line 6-12 and line 21, page 15, line 6-10, and page 16, line 1-17). According to the disclosure in 2, is not recited as must have components besides as surface treating agent for nano-pigment TiO2 (the claimed all of silica).
Foxcroft et al. do not specify: i) the weight percentage of acrylate copolymer (the shell) in claim 3; and ii) the same capsule size in claim 5.
The 1st deficiency is cured by the rational that it is routine optimization to determine the weight percentage of acrylate copolymer in the shell of a capsule.
Foxcroft et al. do not specifically teach the weight percentage of acrylate copolymer (the shell). The weight percentage of acrylate copolymer (the shell) in a capsule is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight percentage of acrylate copolymer (the shell) in order to best achieve the desired results: effective encapsulation.
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of diameter of capsules is from 15 to 25 μm and the range 

Response to Applicants’ arguments:
Applicants argue that Foxcroft et al. teach TiO2 has potential to hydrolyze at low pH on page 15 and thus citric acid is outside of the encapsulation of sunless tanning agent DHA and UV filer.
However, this argument is not deemed persuasive. Foxcroft et al. teach on page 15 that citric acid is together with sunless tanning agent DHA (to reach a pH of about 3-4) and UV filters comprising an organic ester has the potential to hydrolyze at low pH while TiO2 is not an organic ester and thus Foxcroft et al. do not teach TiO2 having the potential to be hydrolyzed. Foxcroft et al. teach on page 16, line 1-17 that TiO2 can be surface treated with SiO2 to overcome the problem of not being compatible with DHA. Thus citric acid does not have to be outside of the encapsulation of sunless tanning agent DHA and SiO2 surface treated TiO2 UV filer according to Foxcroft et al.

Applicants argue that Foxcroft et al. are silent about the Tg.
However, this argument is not deemed persuasive. WO 01/49817 (US 2003/0125222 A1 as English translation) discloses the polymer for shell comprising 30-95% methyl methacrylate (paragraph 26 of US 2003/0125222 A1) and the polymer from which has a Tg of 398 K and 0-30% by weight of other monomers including methacrylamide (paragraph 28 of US 2003/0125222 A1) and the polymer from which has a Tg of 486.5 K and thus a copolymer comprising 70% mix ≈ ∑i ωi /Tg, i), i.e., 147.85 °C.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612